DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-19 are pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-11 and 13-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for chloroquine, hydroxychloroquine, quinine and quinidine, does not reasonably provide enablement for quinoline derivative.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
In evaluating the enablement question, several factors are to be considered. In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988); Ex parte Forman, 230 USPQ 546. The factors include: 1) The nature of the invention, 2) the state of the prior art, 3) the predictability or lack thereof in the art, 4) the amount of direction or guidance present, 5) the presence or absence of working examples, 6) the breadth of the claims, and 7) the quantity of experimentation needed.
The nature of the instant invention has claims, which embrace quinoline derivatives, i.e. compounds which contains a quinoline ring in addition to a magnitude of other possible substitutions and ring fusion.  The magnitude of possible ring systems are not described in the disclosure in such a way the one of ordinary skill in the art would know how to prepare the various compositions suggested by claims 1-6.  For example where are the starting materials for the preparation of compounds where the quinoline derivative is 1,2,3,4-tetrahydro-1-[(2-phenylcyclopropyl)sulfonyl]-trans-quinoline (8Cl), saquinavir, elvitegravir, oxolinic acid, rilapladib, moxifloxacin, mefloquine, grepafloxacin, carteolol, ciprofloxacin, amodiaquine, lomefloxacin, primaquine, levofloxacin, aripiprazole, tafenoquine, ivacaftor, bedaquiline, kynurenic acid, chiniofon, oxycinchophen, cilostazol, casimiroin, cinchocaine, enoxacin, pefloxacin, trovafloxacin, nedocromil, imiquimod, nalidixic acid, rosoxacin, gatifloxacin, norfloxacin, oxamniquine, Gemifloxacin, ofloxacin, sparfloxacin, chloroxine, procaterol, temafloxacin, nitroxoline, 5,7-dichlorkynurenic acid, pyrroloquinoline quinone, dequalinium, fleroxacin, 2-hydroxyquinoline, clioquinol, sitamaquine, tipifarnib, indacaterol, LGD2941, OPC-14523, technetium Tc-99m ciprofloxacin, AMD-070, pelitinib, tasquinimod, dovitinib, garenoxacin, nemonoxacin, quarfloxin, laquinimod, bexifloxacin, pyrvinium, 2-heptyl-4-hydroxyquinoline N-oxide, LGD-2226, 1-(2-cyclopropylethyl)-3-(1,1-dioxo-2H-1,2,4-benzothiadiazin-3-yl)-6-fluoro-4-hydroxy-2(1H)-quinolinone, flumequine, finafloxacin, quinagolide, diiodohydroxyquinoline, brexpiprazole, alatrofloxacin, oxyquinoline, roquinimex, buquinolate, danofloxacin, decoquinate, enrofloxacin, marbofloxacin, nequinate, orbifloxacin, pradofloxacin, sarafloxacin, difloxacin, rebamipide, pavinetant, pazufloxacin, prulifloxacin, delafloxacin, setrobuvir, abediterol, GSK-256066, LY-3023414, PSI-697, nadifloxacin, zabofloxacin, batefenterol, CP-609754, ozenoxacin, tilbroquinol, sitafloxacin, chlorquinaldol, broxyquinoline, oipidacrine, hydroquinine, rufloxacin, LGD-3303, clinafloxacin, aripiprazole lauroxil, pyrotinib, zavagepant, carmoterol, cloxyquin, desidustat, levonadifloxacin, naphthoquine, TNP-2092, reproxalap, tosufloxacin, ethoxyquin, etc.
HOW TO MAKE: The instant specification teaches only 4 examples where the quinoline derivative is chloroquine, hydroxychloroquine, qunine and quinidine.
HOW TO USE:  Claims 7-15 are drawn to a fabric/facemask comprising the quinoline derivatives and claims 16-19 are drawn to the method of treatment or prophylaxis of a viral infection.  Any evidence presented must be commensurate in scope with the claims and must clearly demonstrate the effectiveness of the claimed compounds.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  The instant specification only contains one example of the use of the composition with a facemask comprising a fabric breathing piece and does not exhibit the effectiveness of the anti-viral substrate.  The magnitude of unfunctionalized materials set forth in the specification embraces a wide range of materials.
In view of the lack of direction provided in the specification regarding starting materials, the lack of working examples, and the general unpredictability of chemical reactions, it would take an undue amount of experimentation for one skilled in the art to make the claimed compounds and therefore practice the invention. To be enabling, the specification of a patent must teach those skilled in the art how to make and use the scope of the claimed invention without undue experimentation. The applicants are not entitled to preempt the efforts of others. The test for determining compliance with 35 U.S.C. § 112, is whether the applicants have clearly defined their invention.
Instant claim language embraces disorders not only for treatment but the prevention, which is not remotely enabled.  It is presumed in the prevention of the diseases and/or disorders claimed herein there is a way of identifying those people who may develop a viral infection, etc.  There is no evidence of record, which would enable the skilled artisan in the identification of the people who have the potential of becoming afflicted with the disorders claimed herein.
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here.
Where the utility is unusual or difficult to treat or speculative, the examiner has authority to require evidence that tests relied upon are reasonably predictive of in vivo efficacy by those skilled in the art. See In re Ruskin, 148 USPQ 221; Ex parte Jovanovics, 211 USPQ 907; MPEP 2164.05(a).
Patent Protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable. Tossing out the mere germ of an idea does not constitute enabling disclosure. Genentech Inc. v. Novo Nordisk 42 USPQ2d 1001.
As stated in the MPEP, 2164.08 ''[t]he Federal Circuit has repeatedly held that the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. ln re Wright, 999 F.2d 1557, 1561 27 USPQ2d 1510, 1513 (Fed. Cir. 1993). Nevertheless, not everything necessary to practice the invention need be disclosed. In fact, what is well known is best omitted. In re Buchner, 929 F.2d 660, 661, 18 USPQ2d 1331, 1332 (Fed. Cir. 1991). AII that is necessary is that one skilled in the art be able to practice the claimed invention, given the Ievel of knowledge and skill in the art. Further the scope of enablement must only bear a reasonable correlation to the scope of the claims. See, e.g., In re Fisher, 427 F.2d 833, 839,166 USPQ 18, 24 (CCPA 1970). As concerns the breadth of a claim relevant to enablement, the only relevant concern should be whether the scope of enablement provided to one skilled in the art by the disclosure is commensurate with the scope of protection sought by the claims. In re Moore, 439 F.2d 1232, 1236, 169 USPQ 236, 239 (CCPA 1971). See also Plant Genetic Sys., N.V. v. DeKalb Genetics Corp., 315 F.3d 1335, 1339, 65 USPQ2d 1452, 1455 (Fed. Cir. 2003) (alleged pioneer status of invention irrelevant to enablement determination.''

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  It is the Wands factors, which are used to evaluate the enablement question.  In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988); Ex parte Forman, 230 USPQ 546.  The factors include: 1) The nature of the invention, 2) the state of the prior art, 3) the predictability or lack thereof in the art, 4) the amount of direction or guidance present, 5) the presence or absence of working examples, 6) the breadth of the claims, and 7) the quantity of experimentation needed.
The nature of the invention in the instant case, has claims which embrace compositions and the method of use of the compositions.  The scope of “prodrug” is not adequately enabled.  Applicants provide no guidance as how the compounds within the compositions are made more active in vivo.  The choice of a “prodrug” will vary from drug to drug.  Therefore, more than minimal routine experimentation would be required to determine which prodrug will be suitable for the instant invention.
The instant compositions of “quinoline derivative” and “anti-viral agent” wherein the prodrugs are not described in the disclosure in such a way the one of ordinary skill in the art would know how to prepare the various compositions suggested by claims 1-19.  In view of the lack of direction provided in the specification regarding starting materials, the lack of working examples, and the general unpredictability of chemical reactions, it would take an undue amount of experimentation for one skilled in the art to make the claimed compounds and therefore practice the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 8, 14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The following reasons apply:
Regarding claim 4, the phrase "e.g. (for example)" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 8, the phrase "e.g. (for example)" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 14, the phrase "e.g. (for example)" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 16, the phrase "e.g. (for example)" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA L COLEMAN whose telephone number is (571)272-0665. The examiner can normally be reached Mon-Fri 10-6 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA L COLEMAN/Primary Examiner, Art Unit 1624